Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11, 14, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korbin (WO/2016/149046 using US 20200122196 as English translation) in view of Nathan (US 20170262099).
Regarding claim 11 Korbin teach a polarizer for use with a shear-polarized transducer (1A-1C are schematic diagrams illustrating examples of transparent micro-structured (patterned) piezoelectric transducers array also see [0024]), the polarizer comprising: 
one or more layers of piezoelectric material (fig. 2, piezoelectric thin film material 15); 
one or more electrodes ([0024] A micro-structured or nano-structured ultrasonic, transducer could be made of a piezoelectric thin film material 15 sandwiched between 2 electrodes 14, shown in FIG. 2); and 
wherein the polarizer is configured to extract and dissipate energy of compressional waves and pass energy of shear waves ([0051] Piezoelectric transducers in array of the type described herein may be powered by electrical signals. i.e. voltage, of specific 

But does not teach one or more circuits coupled to the one or more layers of piezoelectric material via the one or more electrodes; 

However Nathan teach one or more circuits (fig. 1, item 2) coupled to the one or more layers of piezoelectric material (fig. 1, piezoelectric material 12) via the one or more electrodes (fig. 1 first and second electrodes 10, 11).

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Korbin in light of Nathan teaching so that it may include one or more circuits coupled to the one or more layers of piezoelectric material via the one or more electrodes.

The motivation is to provide a touch panel for combined capacitive and pressure sensing.

Regarding claim 14 Korbin teach herein the one or more electrodes comprises a first electrode on a first side of a first layer of piezoelectric material of the one or more layers 

Regarding claim 17 Korbin in view of Nathan teach wherein a first layer of piezoelectric material (Nathan: fig. 2, item 12) of the one or more layers of piezoelectric material has a first thickness and a second layer of piezoelectric material (fig. 12, fig. 38 piezoelectric material layer 32) of the one or more layers of piezoelectric material has a second thickness different than the first thickness. 

Claim 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korbin (WO/2016/149046 using US 20200122196 as English translation) in view of Nathan (US 20170262099) and Ono (US 20180229267).
Regarding claim 15 Korbin does not teach wherein the one or more circuits comprise a circuit comprising a resistor coupled between one of the one or more electrodes and a system ground.
However Ono teach wherein the one or more circuits comprise a circuit comprising a resistor coupled between one of the one or more electrodes and a system ground (fig. 12 [0084]).

Therefore it would have been obvious to one of the ordinary skilled in the art to combine Korbin in light of Ono teaching so that it may include wherein the one or more circuits comprise a circuit comprising a resistor coupled between one of the one or more electrodes and a system ground.

The motivation to increase the bandwidth of a transducer using a piezoelectric body.

Regarding claim 16 Korbin does not teach wherein the one or more circuits comprise a circuit comprising a resistor and an inductor coupled in series between one of the one or more electrodes and a system ground.
However Ono teach wherein the one or more circuits comprise a circuit comprising a resistor and an inductor coupled in series between one of the one or more electrodes and a system ground (fig. 5A, fig. 12).
Allowable Subject Matter
Claims 1-10 have been allowed. 
The prior art taken either singularly or in a combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that rejection under 35 U.S.C. 102 or 103 would be proper. The prior art fails to teach “wherein a transmission coefficient of the polarizer for shear waves at one or more first frequencies in a first passband is greater than a first threshold and wherein a transmission coefficient of the polarizer for compressional waves at the one the one or more first frequencies in the first passband is less than a second threshold less than the first threshold.”

Claims 12, 13, 18-20 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 8/13/21 have been fully considered but they are not persuasive. 
Applicant argues: As best understood by the office Korbin failed to teach shear polarized transducer, wherein the polarizer is configured to extract and dissipate energy of compressional waves and pass energy of shear waves.
Office responds: The Office respectfully disagrees. Korbin teach shear polarized transducer in [0024] micro-structured or nano-structured ultrasonic, transducer could be made of a piezoelectric thin film material 15 sandwiched between 2 electrodes 14), wherein the polarizer is configured to extract and dissipate energy of compressional waves and pass energy of shear waves in 0051] Piezoelectric transducers in array of the type described herein may be powered by electrical signals. i.e. voltage, of specific frequency, power and mode, and as result, vibrate and emit acoustic/ultrasonic waves, therefore inherently suggests electrical signals. i.e. voltage can be polarized with electric field so directionally applied stresses can cause a charge difference of desired polarity also see [0038] Piezoelectric transducers are powered by electrical signal of specific frequency, power and mode, and as result, vibrate and emit acoustic/ultrasonic waves and [0042] Piezoelectric array of transducers responds to finger touch and pressure by generating electrical signal.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Knowles et al. US 20020126104.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOWFIQ ELAHI whose telephone number is (571)270-1687.  The examiner can normally be reached on M-F: 10AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on (571)272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/TOWFIQ ELAHI/Primary Examiner, Art Unit 2625